When the registrar assigned to the plaintiff the interest of the city of Brooklyn in the certificate it was not in contemplation that the lease or conveyance of the term should contain any representation going to the validity of the assessment, etc., because it was not within the authority of the registrar to make any insertion to that effect in it. The statute provides what recitals it shall contain. (Laws 1873, chap. 863, tit. 8, § 10.)
No covenant is implied in the conveyance of land. (1 R.S. 738, § 140.) And without the aid of fraud or material mistake of fact (neither of which appear or is found), the plaintiff was not entitled to recover. (Whittemore v. Farrington, 7 Hun, 392; 12 id. 349, affirmed 76 N.Y. 452.)
The judgment should be affirmed.
All concur.
Judgment affirmed. *Page 167